               Case 2:16-cr-00009-TLN Document 134 Filed 10/06/20 Page 1 of 2


 1 KYLE R. KNAPP
   Attorney at Law
 2 California State Bar No. 166597
   916 2nd Street, 2nd Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for Richard Lopez

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10 UNITED STATES OF AMERICA,                       ) CASE NO. 2:16-cr-0009 - TLN
                                                   )
11                                 Plaintiff,      )
                                                   )
12                                                 ) STIPULATION AND ORDER TO
     v.                                            ) SET NEW JUDGEMENT AND SENTENCING
13                                                 ) DATE & NEW DISCLOSURE SCHEDULE
                                                   )
14 RICHARD LOPEZ,                                  ) DATE: October 8, 2020
                                                   ) Time: 9:30 am
15                                 Defendant.      ) COURT: Hon. Troy L. Nunley
                                                   )
16 __________________________________              )

17

18
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19
     counsel, Jason Hitt, Assistant United States Attorney, attorney for plaintiff and Kyle Knapp, attorney for
20
     defendant, RICHARD LOPEZ, that the previously scheduled status for sentencing date of October 8,
21
     2020, be vacated and the matter set for sentencing on April 22, 2021 at 9:30am.
22
            This continuance is requested to allow defendant to stabilize medically and finalize some
23
     probation dynamics. I have contacted Mr. Hitt and Ms. Moore and they have no objection to the new
24
     sentencing date.
25
            In light of the above request, the following revised sentencing schedule is requested: Judgement
26
     and Sentencing – April 22, 2021; Reply or Statement of Non Opposition to Motion to Correct PSR due
27

28
               Case 2:16-cr-00009-TLN Document 134 Filed 10/06/20 Page 2 of 2

     April 15, 2021; Motion to Correct PSR due April 8, 2021; Probation Report and Response to Informal
 1
     Objections due April 1, 2021; and Informal Objections due March 25, 2021. The draft PSR will be
 2
     disclosed to counsel no later than March 11, 2021.
 3

 4 Dated: October 5, 2020                                     Respectfully submitted.

 5
                                                                /s/ Kyle R. Knapp
 6                                                            Kyle R. Knapp
                                                              Attorney for Defendant Richard Lopez
 7

 8

 9
     Dated: October 5, 2020                                   Respectfully submitted.
10

11                                                               /s/ Jason Hitt
                                                              Jason Hitt
12                                                            Assistant U.S. Attorney
                                                              Attorney for Plaintiff
13

14
            IT IS SO ORDERED.
15

16
     Dated: October 6, 2020
17
                                                               Troy L. Nunley
18                                                             United States District Judge

19

20

21

22

23

24

25

26

27

28


                                                          2                                   16-CR-009-TLN
